  Case 21-10327-elf       Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33               Desc
                                 Objection Page 1 of 16




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
--------------------------------------------------------------X
                                                                     :
   IN RE:                                                            : CASE NO.: 21-10327-ELF
                                                                     :
                                                                     : CHAPTER: 11
   LEWISBERRY PARTNERS, LLC,                                         :
                                                                     : HON. ERIC L. FRANK
                                                                     :
   Debtor.                                                           :
                                                                     :
                                                                     :
                                                                     :
                                                                     :
-------------------------------------------------------------------X


                         OPPOSITION TO
          DEBTOR’S CONTINUED USE OF CASH COLLATERAL
AND CROSS MOTIONS TO DISBURSE PROCEEDS FROM SALE OF REAL ESTATE
              AND FOR RELIEF FROM AUTOMATIC STAY
 AND FOR EXPEDITED HEARING, REDUCED NOTICE PERIOD AND LIMITED
                             NOTICE


        Fay Servicing LLC as servicer for U.S. Bank National Association, not in its individual

capacity but solely as trustee of the HOF Grantor Trust I files this opposition to Debtor’s request

for continued use of cash collateral and moves for disbursement of the proceeds from the sale of

real estate and relief from the automatic stay and request for an expedited hearing, reduced notice

period and limited notice, alleging as follows:


                                    JURISDICTION AND VENUE


        1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.




                                                  3
  Case 21-10327-elf      Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                Desc
                                Objection Page 2 of 16




        2.     Venue over this matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     This matter is a core proceeding which may be heard and determined by this

Court pursuant to 28 U.S.C. §§ 157(b)(1), 157(b)(2)(A), and 157(b)(2)(G).



                                           BACKGROUND

        4.     Fay Servicing LLC as servicer for U.S. Bank National Association, not in its

individual capacity but solely as trustee of the HOF Grantor Trust I, its predecessors, successors

and assigns (hereinafter “Secured Creditor”) is a first-lien lender and the holder of a recorded

Open-Ended Commercial Mortgage, Security Agreement and Fixture Filing executed by Debtor

to secure repayment of a loan in the original principal amount of $8,025,000.00 (“Loan”) ,

repayment of which is secured by, among other things, mortgages on real properties in Fairview

Township, York County commonly known as the following addresses:

               a. 142 Scully Place;

               b. 144 Scully Place;

               c. 146 Scully Place;

               d. 148 Scully Place;

               e. 135 Scully Place;

               f. 133 Scully Place;

               g. 131 Scully Place;

               h. 129 Scully Place;

               i. 127 Scully Place;

               j. 125 Scully Place;
                                                4
    Case 21-10327-elf         Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                          Desc
                                     Objection Page 3 of 16




                 k. 123 Scully Place;

                 l. 121 Scully Place;

                 m. 111 Scully Place;

                 n. 109 Scully Place;

                 o. 107 Scully Place;

                 p. 105 Scully Place;

                 q. 103 Scully Place;

                 r. 101 Scully Place;

                 s. 2 Kingswood Drive;

                 t. 4 Kingswood Drive

                 u. 6 Kingswood Drive

                 v. 8 Kingswood Drive

                 w. 10 Kingswood Drive

                 x. 12 Kingswood Drive

                 y. 14 Kingswood Drive

                 z. 16 Kingswood Drive

                 aa. 18 Kingswood Drive

                 bb. 20 Kingswood Drive

                 cc. 22 Kingswood Drive; and,

                 dd. 24 Kingswood Drive1




1
 There is additional collateral that secures the Loan owed to Secured Creditor which collateral is owned by Richard
Puleo and/or Lorraine Puleo, individually, and therefore is not property of this Debtor’s Estate.
                                                        5
  Case 21-10327-elf       Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33              Desc
                                 Objection Page 4 of 16




       5.      Secured Creditor is the holder of the Commercial Promissory Note in the original

principal amount of $8,025,000.00 given to Loan Funder LLC, Series 7693 on June 26, 2019 and

assignee of the aforesaid recorded Open-Ended Commercial Mortgage, Security Agreement and

Fixture Filing. A copy of the Commercial Promissory Note; recorded Open-Ended Commercial

Mortgage, Security Agreement and Fixture Filing; Loan and Security Agreement and, recorded

Assignment of Mortgage are attached hereto as “Exhibit A.”

       6.      On February 12, 2021, the Debtor and Debtor-in-Possession filed a Motion for

Interim and Final Orders Pursuant to 11 U.S.C. Sections 361, 363 and 105 to (I) Permit Use of

Cash Collateral and Provide Adequate Protection to Parties with Interests in Cash Collateral; (II)

Schedule a Final Hearing; and (III) Request for Expedited Hearing, reduced Notice Period and

Limited Notice (“Debtor’s Motion for Cash”). The Motion for Cash is annexed as Exhibit B.

       7.      Initially, Secured Creditor did not oppose the use of cash collateral to provide

Debtor with an opportunity to operate and provide Secured Creditor with an opportunity to review

the matter as more information became available on the Debtors’ business operations and Debtor’s

intentions with regard to reorganization.

       8.      Secured Creditor has become increasing concerned by Debtor’s unfounded and

repeated reference to a “dispute” that Secured Creditor holds a valid, perfected and non-avoidable

security interest. See Exhibit B, paragraph 9.

       9.      Secured Creditor is increasingly concerned by the lack of mention or any prospect

of successful reorganization.

       10.     The amount of the debt owed by Debtor to Secured Creditor as of the date the

Petition in Bankruptcy was filed was $8,621,620.14. The amount needed to cure the default as of

the date the Debtor’s Chapter 11 Petition was filed was $805,547.18. Secured Creditor filed its
                                                 6
     Case 21-10327-elf          Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                Desc
                                       Objection Page 5 of 16




Proof of Claim further itemizing these past due amounts. The Secured Creditor’s duly filed Proof

of Claim is annexed as Exhibit C.

           11.      Prior the Bankruptcy filing, the Debtor failed to pay required monthly payments in

the amount of $53,500.00 under the terms of the Note and Mortgage for August 1, 2020 through

February 1, 2021.

           12.      Prior the Bankruptcy filing, the Debtor failed to make payment for taxes and

insurance associated with the real property that secured repayment of the Loan. See Exhibit C.2

           13.       Pursuant to terms of the Note and Mortgage, in the event of a default, Secured

Creditor may declare the entire outstanding principal balance, together with many other amounts

the Debtor owes to Secured Creditor, to be immediately due and payable. Secured Creditor

therefore asserts the right to all costs, expenses, default interest and other allowable fees under the

terms of the Note and Mortgage as well as applicable law. See Exhibit A.

                                                BANKRUPTCY FILING

           14.      On February 9, 2021, (the “Petition Date”), Lewisberry Partners, LLC (the

“Debtor”) filed a voluntary petition for relief under Chapter 11 of the United States Code (the

“Bankruptcy Code”).

           15.      Debtor is currently operating as a Debtor in Possession with no Trustee appointed.

           16.      On February 16, 2021, Debtor filed a Motion for entry of an order (i) granting

expedited consideration, shortened time and limited notice; (ii) granting the Debtor authority to

sell three properties which were security for the loan owed to Secured Creditor: (i) 2 Kingswood

Drive, Lewisberry, PA 17339 (Lot 47); (ii) 8 Kingswood Drive, Lewisberry, PA 17339 (Lot 50);




2
    Escrow advances totaled $329,574.62 as of the date that the chapter 11 Petition was filed.
                                                           7
  Case 21-10327-elf      Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                 Desc
                                Objection Page 6 of 16




and (iii) at 16 Kingswood Drive, Lewisberry, PA 17339 (Lot 54) [“Debtor’s Motion to Sell”]. A

copy of the Debtor’s Motion to Sell is annexed as Exhibit D.

       17.     Secured Creditor did not oppose the sale pursuant to the pre-petition sales

agreements, although such sales were not in the ordinary course of business.

       18.     The Commercial Promissory Note provides as follows:

               6. Leasing Covenant. Borrower shall lease the Mortgaged Properties
               to Eligible Tenants at the Loan Closing or by the day which is 30 days
               after the closing (the "30 Day Lease Date") (as defined in Section 2.12
               of the Loan Agreement). If Borrower provides Lender evidence to Lender
               in its sole discretion that Borrower has (a) leased the Mortgaged Property to
               (b) an Eligible Tenant, (c) pursuant to an Eligible Lease by (d) the 30 Day
               Lease Date, then Borrower will have complied with this Section. If Borrower
               fails to comply with (a) through (d) above, then Borrower's interest rate
               shall be increased two hundred (200) basis points above the applicable note
               contract rate until the Mortgaged Properties are leased in accordance with this
               Section 6. See Exhibit A, Commercial Promissory Note, Paragraph 6.

       19.     The Order permitting the sale of the three properties provided that “The Debtor

shall retain the net proceeds of the Sales, and all liens, claims, and encumbrances related to any

Allowed Claim shall attached to the proceeds up to the release Price for each of the Sales, which

Release Prices…shall be held in escrow pending the outcome of the Debtor’s disputes with Loan

Funder and Fay with respect to the purported liens and claims.” A copy of the Court Order

allowing sale of real property) (“Sales Order”) is annexed as Exhibit E.

       20.     This Opposition to Continued Use of Cash Collateral and Cross Motions to

Disburse Sales Proceeds and for Relief from Automatic Stay is being filed on the following

grounds:

               a. Debtor has asserted without basis in fact that it disputes the liens and claims of

                  the Secured Creditor which holds a valid recorded security interest in the real

                  properties, fixtures and rents and profits of the business (See Debtor’s Schedule

                                                 8
Case 21-10327-elf     Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                 Desc
                             Objection Page 7 of 16




               D: Creditors Who Have Claims Secured by Property, pages 1-2, annexed hereto

               as Exhibit F);

          b. Debtor has asserted that it disputes the liens and claims of the Secured Creditor

               despite the fact that the proceeds from the Loan enabled the Debtor to purchase

               thirty (30) of the real properties that constitute part of its business and secure

               repayment of the Loan to Secured Creditor (See Exhibit A);

          c.   Debtor has asserted that it disputes the liens and claims of the Secured Creditor,

               despite the fact that the proceeds from the Loan also provided funds to refurbish

               other properties that constitute Debtor’s business and secure repayment of the

               Loan due to Secured Creditor (See Exhibit A);

          d. Debtor retains proceeds of sale from the properties at 2 Kingswood Drive,

               Lewisberry, PA 17339 (Lot 47); (ii) 8 Kingswood Drive, Lewisberry, PA

               17339 (Lot 50); and (iii) at 16 Kingswood Drive, Lewisberry, PA 17339 (Lot

               54).

          e. Unless secured Creditor is given Loan proceeds, the Sale of the properties at )

               2 Kingswood Drive, Lewisberry, PA 17339 (Lot 47); (ii) 8 Kingswood Drive,

               Lewisberry, PA 17339 (Lot 50); and (iii) at 16 Kingswood Drive, Lewisberry,

               PA 17339 (Lot 54) reduced the collateral that secured repayment of the Loan to

               Secured Creditor since loan origination on June 26, 2019 and on the date the

               bankruptcy petition was filed, on February 9, 2021.

          f. Debtor holds the proceeds of sale from real properties on which Secured

               Creditor has a first position lien to secure repayment of the Loan under the

               pretense of a dispute as to the lien.
                                              9
Case 21-10327-elf       Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                 Desc
                               Objection Page 8 of 16




             g. Debtor’s business is operating at significant unexplained losses indicating an

                 annual loss of $500,233.00 for 1/1/2019 to 12/31/2019, before the full impact

                 of the pandemic making its business decisions and operations and use of funds

                 suspect and questionable (See Statement of Financial Affairs for Non-

                 Individuals Filing Bankruptcy, annexed as Exhibit G);

             h. There is a significant escrow shortage in the amount of $329,574.62 as of the

                 date the Bankruptcy Petition was filed because Debtor also has failed to fulfill

                 its duty to pay taxes and insure the properties pursuant to the Commercial

                 Mortgage, Security Agreement and Fixture Filings and related Loan

                 agreements. See Exhibit C.

  21.        Secured Creditor also requests that the Court hold a hearing on this Motion as the

        issues are inter-related to those involved with the Motion for use of Cash Collateral filed

        on an expedited basis by Debtor. Secured Creditor also requests the Debtor be prohibited

        from using cash collateral in which Secured Creditor has a security interest and that the

        Court grant such further relief this Court deems proper and just.

                                        ARGUMENT

             I. RELIEF FROM THE AUTOMATIC STAY IS MANDATED BY THE
                BANKRUPTCY CODE.

 A. The Security of Secured Creditor for repayment of its Loan has been diminished By

    Debtor in Bankruptcy.

  22. The Debtor contends that Secured Creditor is under-secured. See Exhibit F.

  23. Secured Creditor has less collateral securing repayment of its Loan than it had on the date

        the Debtor’s Bankruptcy Petition was filed because Debtor has sold three of the


                                               10
  Case 21-10327-elf       Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                Desc
                                 Objection Page 9 of 16




         townhouses that were security for repayment of the Loan owed to Movant and refuses to

         disburse proceeds to Secured Creditor, claiming a dispute regarding the security interest

         and that it is holding proceeds of sale for the benefit of other Creditors. See Exhibit D,

         paragraph 40.

     24. Under these circumstances, Debtor is in acting in bad faith and deliberately diminishing

         the collateral of the Secured Creditor and, therefore, relief from is warranted

   B. Relief from the automatic stay is warranted.

       25.     Section 362(d) (1) and (2) provide, in pertinent part, as follows:

               (d) On request of a party in interest and after notice and a hearing,
               the Court shall grant relief from the stay provided under subsection
               (a) of this section, such as by terminating, annulling, modifying, or
               conditioning such stay-
               (1) for cause, including the lack of adequate protection of an interest
               in property of such party in interest;
               (2) with respect to a stay of an act against property under subsection
               (a) of this section, if-
               (A) the debtor does not have any equity in such property;
               (B) such property is not necessary to an effective reorganization;

        26.    Section 362(d) is mandatory, not permissive. The Court shall grant relief from the

stay for any of the reasons stated in the three subsections. In re Elmira Litho, Inc., 174

Bankr.892,900 (Bankr. S.D.N.Y. 1994); In re Touloumis, 170 Bankr. 825,8 27 (Bankr. S.D.N.Y.

1994); In re Kleinman, 156 Bankr. 131, 136 (Bankr. S.D.N.Y. 1993); In re Diplomat Electronics,

82 BR 688 (S.D.N.Y. 1988).

     C. Adequate Protection Payments are not being made.

       27.    Debtor’s inability to provide Secured Creditor with adequate protection payments

are grounds for relief from the automatic stay pursuant to 11 U.S.C. §362(d)(1).




                                                 11
    Case 21-10327-elf         Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                         Desc
                                     Objection Page 10 of 16




        28. Debtor made a single adequate protection payment in February, 2021. No payment

was tendered for March, 2021.

        29.      Instead of tendering adequate protection payments, Debtor is liquidating collateral

that secures repayment of Secured Creditor’s Loan.

        30. If not provided with alternative collateral, Movant seeks an Order directing the Debtor

to tender additional adequate protection payments. 11. U.S.C. §363(e).

        31.      Although “adequate protection’ is not defined by the Bankruptcy Code, it has

generally been interpreted to require that the secured creditor receive sufficient payments such

that, in light of the collateral it holds and the nature of its interest, its financial position is not

eroding. See Bluebird Partners, L.P. v. First Fidelity Bank, N.A., 85 F.3d 970, 972 (2d Cir.1996).

Further, In re: Ame Corporation, et al., Debtors, 490 B.R. 470 demonstrates that the Debtor has

the burden of proof on the issue of adequate protection; and the entity asserting an interest in

property has the burden of proof on the issue of validity, priority, or extent of such interest.” 11

U.S.C. § 363(p). Thus, when a secured creditor moves for adequate protection pursuant to §363(e),

it need only establish the validity of its interest in the collateral, while “the Debtor bears the initial

burden of proof as to the issue of ‘adequate protection.’ In re Village Green I, GP, 435 B.R. 525,

530 (Bankr.W.D.Tenn.2010).

        32. Secured Creditor has recorded Security Interests in the real property, fixtures, rents,

profits, etc. See Exhibit A.

         33.     The Debtor’s intention3 of reorganizing through this Chapter 11 must founded in a

realistic assessment of their debt and their ability to pay same, while adequately protecting Secured


3
 Secured Creditor doubts that Debtor intends to do anything but liquidate the Estate and litigate a fabricated
dispute with Secured Creditor in the hope of somehow decreasing the amount of the debt owed to Secured
Creditor. No proposal to reorganize is suggested in the filings or any communication made by Counsel for Debtor..
                                                       12
  Case 21-10327-elf        Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                 Desc
                                  Objection Page 11 of 16




Creditor via monthly interest payments. The Secured Creditor has not been provided a realistic

assessment of ability to repay the obligation.

        34. Lack of realistic prospect of reorganization requires relief from the automatic stay. In

re Diplomat Electronics, 82 BR 688 (S.D.N.Y. 1988).

      II. PROCEEDS FROM THE SALE OF COLLATERAL FOR THE LOAN OWED
      TO SECURED CREDITOR SHOULD BE DISBURSED TO SECURED CREDITOR
      IN ORDER FOR IT TO ATTEMPT TO RECOVER ITS EQUITY POSITION.


       35. Secured Creditor is entitled to the sales proceeds from Properties that were collateral

that secured repayment of its loan and additional adequate protection to replace the interest in rents

and profits of the business which Debtor retained.

       36. Debtor, who has no equity in the properties purchased June 26, 2019 with the Loan

Proceeds, magnanimously states that it will use the value of the properties “for the benefit of its

Creditors.” The properties clearly are security for repayment of the Loan to a single secured

creditor, to wit, Secured Creditor. See Motion to Sell, annexed as Exhibit D. See Exhibit D,

Paragraph 40.

       37. The result of Debtor’s two expedited motions has been to decrease the collateral that

secured repayment of the Loan, owned to Secured Creditor, by holding the proceeds of sale for

three (3) of the properties that were security for the Loan, under a pretense of a dispute regarding

the validity of the security interest.

       38. Moreover, significant unnecessary sums allegedly being spent for “operating “expenses

are merely a means to siphon value from the Secured Creditor and distribute to persons whom

Debtor wishes.




                                                 13
  Case 21-10327-elf       Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                 Desc
                                 Objection Page 12 of 16




      39. Debtor contends Secured Creditor is under-secured, but for the sake of transparency,

Secured Creditor notes the existence of additional collateral for repayment of the Loan, that is real

properties owned by Richard and Lorraine Puleo and not property of this Debtor’s Estate.

      40.      On February 16, 2021, five days after filing its petition, Debtor filed a Motion for

entry of an order (i) granting expedited consideration, shortened time and limited notice; (ii)

granting the Debtor authority to sell three (3) properties which were security for the loan owed to

Secured Creditor: i) 2 Kingswood Drive, Lewisberry, PA 17339 (Lot 47); (ii) 8 Kingswood Drive,

Lewisberry, PA 17339 (Lot 50); and (iii) at 16 Kingswood Drive, Lewisberry, PA 17339 (Lot 54)

[hereinafter ”Sold Collateral”}.

      41.      With the notice time truncated, and its lien position intact, Secured Creditor opted

not to oppose the sales of the assets.

      42. Upon information and belief, 2 Kingswood Drive sold for $257,000.00; 8 Kingswood

drive sold for $265,000.00 and 16 Kingswood Drive sold for $270,000.00.

      43. Secured Creditor’s Claim attaches to the sales proceeds up to the release price for each

of the sales and the Debtor is required to hold these funds in escrow.

      44.      Page 26 of the Loan Security Agreement between Lewisberry Partners LLC and

Loan Funder LLC, Series 7693 provides as follows:




                                                 14
Case 21-10327-elf     Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33               Desc
                             Objection Page 13 of 16




     45. The Sold Collateral was transferred free and clear of the liens for the following

     amounts:

           a.      2 Kingswood Drive was sold for $257,000.00.

           b.      8 Kingswood Drive sold for $265,000.00; and,

           c.      16 Kingswood Drive sold for $270,000.00.

     46.   The Court approved the following release prices for the Sold Collateral:

                a. 2 Kingswood $223,177.57;

                b. 8 Kingswood $218,714.01; and,

                c. 16 Kingswood $223,177.57.

     47.   The Court-approved release price for Sold Collateral totals $665,069.15 (“Funds

     from Sold Collateral”).

     48. Secured Creditor demands release of funds in the amount of $665,069.15 from Sold

     Collateral to it in order to maintain the value of the security it had when the Debtor’s

     Bankruptcy Petition was filed on February 9, 2021.


                                           15
Case 21-10327-elf     Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                Desc
                             Objection Page 14 of 16




     49. If Secured Creditor is under-secured as stated by Debtor, it is due to Debtor

     liquidating assets and/or dissipating collateral that secures repayment of the Loan.

     50. Debtor contends it “believes” sale of collateral was in the “ordinary course of

     business.” See Motion to Sell annexed as Exhibit G. See Exhibit G, paragraphs 31,34

     and 38.

     51. The allegation is disingenuous at best. Debtor’s alleged belief is completely

     unfounded since the business is limited to leasing. See Exhibit A, Commercial

     Promissory Note, Paragraph 6.

     52. Moreover, Secured Creditor has a purchase money mortgage on thirty (30) of the

     properties purchased in 2019.


     II. THE COURT SHOULD DENY CONTINUED USE OF CASH COLLATERAL
     IN WHICH LENDER HAS A SECURITY INTEREST IN THE ABSENCE OF
     THE DEBTOR PROVIDING ADDITIONAL AND DIFFERENT COLLATERAL
     IS AVAILABLE TO SECURED CREDITOR

   53.     Three days after Debtor filed its Petition under Chapter 11, it filed the Motion for

   Interim and Final Orders Pursuant to 11 U.S.C. Sections 361, 363 and 105 to (I) Permit Use

   of Cash Collateral and Provide Adequate Protection to Parties with Interests in Cash

   Collateral; (II) Schedule a Final Hearing; and (III) Request for Expedited Hearing, reduced

   Notice Period and Limited Notice (Debtor’s Motion for Cash”).

   54.     As stated in its Motion for Cash, Secured Creditor has a first mortgage on the real

   property as stated and a security interest in present and future fixtures, rents, profits and

   income from the business. See Motion to Use Case Collateral, annexed as Exhibit B. See

   Exhibit B, paragraphs 7-9.



                                            16
  Case 21-10327-elf        Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33                  Desc
                                  Objection Page 15 of 16




       55.      Secured Creditor determined to allow Debtor initial use of the rents to operate the

       business pending receipt and review of further information and documentation on the

       business operations and assets that could provide information on the additional collateral

       required.

       56.      Debtor has provided Secured Creditor no assurances of adequate protection seeking

       only to further diminish the collateral that secures repayment of the Loan.

       57.      Moreover, Debtor has repeatedly disputed the lien position of the Secured Creditor

       without foundation in fact. Its security interests are duly recorded. See Exhibit A.

       58.      Debtor failed to provide replacement liens or even suggest any assets are available

       to provide a replacement liens to Secured Creditor.

       59.      The lien on rents, profits and income is not replenishing as money spent by the

Debtor cannot be spent again. In re Hari Ram Inc, 507 BR 114 (M.D. PA, 2014).

       60. Debtor fails to even allude to a plan of reorganization and all Debtor’s motions seek

to liquidate secured Creditor’s collateral for repayment of the Loan and disburse Secured

Creditor’s Cash Collateral to any party except the entity entitled to it.

        WHEREFORE, Secured Creditor, Fay Servicing LLC as servicer for U.S. Bank National

Association, not in its individual capacity but solely as trustee of the HOF Grantor Trust I,

respectfully requests an entry of its Order directing Debtor to disburse to Secured Creditor funds

from the sale of the Sold Collateral up to the Court ordered release prices and granting Secured

Creditor relief from the automatic stay pursuant to 11 U.S. C §362(d)(1) for the remaining

properties that secure repayment of the obligation owed to Secured Creditor and for such other and

further relief as is just and proper.

Dated: April 7, 2021
                                                  17
Case 21-10327-elf   Doc 71-1 Filed 04/07/21 Entered 04/07/21 17:04:33           Desc
                           Objection Page 16 of 16




                                   Respectfully submitted,



                                   By: /s/ Lorraine Gazzara Doyle
                                   Lorraine Gazzara Doyle, Esquire
                                   FRIEDMAN VARTOLO LLP
                                   Fay Servicing, LLC as servicer for U.S. Bank
                                   National Association, not in its individual capacity
                                   but solely as trustee of the HOF Grantor Trust I its
                                   successors and assigns
                                   85 Broad Street, Suite 501
                                   New York, New York 10004
                                   T: (212) 471-5100
                                   F: (212) 471-5150




                                     18
